Exhibit 10.3

 

Execution Version

 

SEPARATION AND MUTUAL RELEASE AGREEMENT

 

This Separation and Mutual Release Agreement (the “Agreement”) is made by and
between Nigel Lovett (the “Individual”) and Toreador Resources Corporation (the
“Company”).

 

RECITALS

 

WHEREAS, the Individual has been employed as the Company’s President and Chief
Executive Officer;

 

WHEREAS, the Individual has agreed to resign his employment and all positions
with the Company and its subsidiaries and affiliates;

 

WHEREAS, the Individual and the Company entered a 2008 Employment Agreement
effective March 12, 2008 (the “Employment Agreement”);

 

WHEREAS, Section 12(a) of the Employment Agreement permits the Individual and
the Company to amend the Employment Agreement by written agreement;

 

WHEREAS, the Individual and the Company desire to amend certain terms of the
Employment Agreement as set forth below; and

 

WHEREAS, the Company and the Individual desire to enter this Agreement to
reflect their mutual undertakings, promises, and agreements arising from the
Individual’s resignation.

 

NOW THEREFORE, in exchange for the valuable consideration paid or given under
this Agreement, the receipt, adequacy, and sufficiency of which is hereby
acknowledged, the parties knowingly and voluntarily agree to the following
terms:

 

TERMS

 

1.             Capitalized Terms.  All capitalized terms used, but not defined
in this Agreement, shall have the same meaning as prescribed in the Employment
Agreement.

 

2.             Amendment to Section 2(e) of the Employment Agreement. 
Section 2(e) of the Employment Agreement is hereby deleted and replaced in its
entirety by the following:

 

(e)           Equity Awards. During his employment during the term of this
Agreement, Executive shall receive, subject to approval of the Company’s
Compensation Committee and the terms and conditions of the Incentive Plan and
any applicable award agreement, the following equity incentive awards:

 

(i)            A grant of (A) twenty thousand (20,000) shares of Common Stock
(as such term is defined in the Incentive Plan) on January 25, 2009, provided
Executive is employed by the Company on such date; (B) thirty thousand (30,000)
shares of Common Stock on January 25, 2010, provided Executive is employed by
the Company on such date; and (C) forty thousand (40,000) shares of Common Stock
on January 25, 2011, provided Executive is employed by the Company on such
date.  Should Executive be terminated for Cause or because of his death or
Disability, the balance of the shares not awarded as of such termination of
employment shall not be awarded. Notwithstanding anything to the contrary
contained

 

--------------------------------------------------------------------------------


 

herein, any shares to be awarded pursuant to this Section 2(e)(i) shall be
immediately awarded to Executive in the event (A) Executive’s employment with
the Company is terminated by the Company for any reason other than Cause; or
(B) Executive resigns for Good Reason or submits his Voluntary Resignation.

 

3.             Amendment to Section 3(c) of the Employment Agreement. 
Section 3(c) of the Employment Agreement is hereby deleted and replaced in its
entirety by the following:

 

(c)           Resignation from Positions. Immediately upon Executive’s
termination of employment with the Company for any reason, Executive will resign
as an officer and employee of the Company and as a member of the Board of the
Company and of the board of directors of each subsidiary of the Company and from
all other positions with the Company and its Subsidiaries. The Company’s
obligations to Executive under this Section 3 are conditioned on Executive
furnishing such resignations and on Executive executing the release in the form
attached hereto as Exhibit A or such other form that is mutually agreeable to
the parties.

 

4.             Amendment to Sections 3(d)(i) and (ii) of the Employment
Agreement.  Sections 3(d)(i) and the portion of the first sentence of the first
paragraph preceding the colon of Section 3(d)(ii) of the Employment Agreement
are hereby deleted and replaced in their entirety by the following:

 

(d)           Termination of Employment. Either party may terminate Executive’s
employment with the Company at any time, without notice and for any reason;
provided, however:

 

(i)            Termination for Cause or Due to Disability. If during the
Employment Term, the Company terminates Executive’s employment with the Company
for Cause or Executive terminates his employment due to Disability, the Company
shall have no further obligation to Executive under this Agreement except to pay
his Annual Base Salary and earned but unused vacation through his date of
termination, on or before the next regularly scheduled pay-date after
termination and to perform such other obligations as imposed by law.

 

(ii)           Termination without Cause or for Good Reason or Voluntary
Resignation. If during the Employment Term, the Company terminates Executive’s
employment without Cause or Executive terminates his employment with the Company
for Good Reason or due to Voluntary Resignation, then the Company, provided that
(i) such termination of employment constitutes a “separation from service” as
determined in accordance with Treasury Regulation Section 1.409A-1(h) and (ii)
Executive executes and timely provides a release and covenant not to sue in a
form reasonably satisfactory to the parties (in the form attached hereto as
Exhibit A or such other form that is mutually agreeable to the parties), shall
pay to Executive the following:

 

5.             Amendment to Section 3(d)(ii)(D) of the Employment Agreement. 
Section 3(d)(ii)(D) of the Employment Agreement is hereby deleted.

 

6.             Amendment to Section 4 of the Employment Agreement.  Section 4 of
the Employment Agreement is hereby amended by the addition of the following as
subsection (d):

 

(d)           The parties hereto agree that all payments and benefits provided
to Executive pursuant to this Agreement, and his equity awards issued under the
Incentive Plan, are intended to be exempt from or comply with the provisions of
Section 409A of the Code and not be subject to the tax imposed by Section 409A
of the Code, and that the provisions of this Agreement and any award agreements
shall be interpreted in a manner consistent with that intent.  The Company
further agrees to report and to withhold for tax and other purposes with respect
to such payments and benefits in a manner consistent with such intent.  For
purposes of this Agreement, a termination of employment is intended to
constitute a “separation from

 

--------------------------------------------------------------------------------


 

service” as determined in accordance with Treasury Regulation
Section 1.409A-1(h) and the provisions of this Agreement shall be interpreted in
a manner consistent with such intent.

 

7.             Amendment to Section 3(a) of the Restricted Stock Award. 
Section 3(a) of the Employee Restricted Stock Award (the “Restricted Stock
Award”) to the Individual by the Company relating to 20,400 shares of restricted
stock dated January 24, 2008 is hereby deleted and replaced in its entirety by
the following:

 

One-third (1/3) of the total Awarded shares shall vest if the Participant’s
employment is terminated by the Company for any reason other than Cause or upon
Voluntary Resignation of the Participant, as defined in Participant’s Employment
Agreement.

 

8.             Resignation Date and Effect of Resignation.  The Individual
agrees to resign his positions as President and Chief Executive Officer and a
member of the Board simultaneously with the execution of (a) this Agreement;
(b) the Stockholder Release Agreements being contemporaneously entered with
certain of the Company’s stockholders (the “Stockholder Release Agreements”);
and (c) the Indemnity Agreement attached as Exhibit B to this Agreement (the
“Resignation Date”).  Effective as of the Resignation Date, the Individual also
shall resign from all corporate, board, and other offices and positions he held
with the Company and all of its subsidiaries and affiliates.  The Individual’s
resignation pursuant to this Agreement shall constitute a Voluntary Resignation
for purposes of the Employment Agreement.

 

9.             Final Pay and Benefits.  The Individual shall receive the
following payments and benefits in accordance with the Company’s existing
policies, or at the Company’s discretion, pursuant to his employment with the
Company and his participation in the Company’s benefit plans:

 

(a)           Payment of his regular base salary through the Resignation Date. 
This amount is a gross amount, subject to applicable deductions and
withholdings, and shall be paid to the Individual on or before the Company’s
first regularly scheduled payday after the Resignation Date.

 

(b)           Payment or other entitlement, in accordance with the terms of the
applicable plan or other benefit, of any benefits to which he had a vested
entitlement as of the Resignation Date under the terms of employee benefit plans
established by the Company.

 

(c)           Based on the Individual’s participation in the Toreador Resources
Corporation 2005 Long-Term Incentive Plan (the “Long-Term Incentive Plan”), the
Individual received options to purchase Company stock awarded pursuant to his
Nonqualified Stock Option Agreement dated May 15, 2008 and his Incentive Stock
Option Agreement dated May 15, 2008, which are both reflected on the summary
attached as Exhibit A to this Agreement (the “Option Award Agreements”).  By
signing this Agreement, the Company represents and warrants that the Individual
has no options to purchase Company stock other than as

 

--------------------------------------------------------------------------------


 

described on Exhibit A.  All options to purchase Company stock awarded to the
Individual have not vested prior to the Resignation Date and are terminated.

 

10.           Separation Consideration.  Contingent upon the Individual’s
acceptance and non-revocation of this Agreement and in consideration of the
Individual’s promises and undertakings in this Agreement, the Company shall
provide to him, in addition to the salary and benefits he will receive pursuant
to Paragraph 9, the following separation consideration (to the extent the
Individual is not already entitled to receive such consideration pursuant to
Paragraph 9) consistent with the provisions of the Employment Agreement, as
amended by this Agreement, and the Restricted Stock Award, as amended by this
Agreement (the “Separation Consideration”):

 

(a)           Separation Payments and Benefits.  The Company shall provide the
Individual with the separation payments and benefits described under
Section 3(d)(ii) of the Employment Agreement, as amended, in accordance with
Sections 3(d)(ii) and 4 of the Employment Agreement, as amended.  For purposes
of calculating the payout under Section 3(d)(ii)(B) of the Employment Agreement,
as amended, the Individual’s Annual Base Salary is $360,000.

 

(b)           Vesting of Restricted Stock and other Common Stock.  Based on the
Individual’s participation in the Long-Term Incentive Plan, the Individual
received awards of the Company’s restricted stock pursuant to Employee
Restricted Stock Awards dated January 24, 2008 and amended May 15, 2008, which
are reflected on the summary attached as Exhibit A to this Agreement (the
“Restricted Stock Awards”).  By signing this Agreement, the Company represents
and warrants that the Individual has no awards of restricted stock from the
Company other than as described on Exhibit A.  Except as explicitly set forth in
this Paragraph 10(b), any Restricted Stock Awards which have not vested prior to
the Resignation Date are terminated.  In consideration of the mutual promises
and undertakings in this Agreement, the Company and the Individual hereby agree
that all the 90,000 shares of Company common stock to be awarded in the future
to the Individual under Section 2(e)(i) of the Employment Agreement, as amended,
shall be issued as of the Resignation Date and one-third (1/3) of the 20,400
shares awarded on January 24, 2008 (and no other restricted shares) shall be
fully vested as of the Resignation Date.

 

11.           Mutual Releases.

 

(a)           By the Individual.  In consideration of the Company’s promises and
undertakings in this Agreement, the Individual and his family members, heirs,
successors, and assigns (collectively, the “Individual Releasing Parties”)
hereby release, acquit, and forever waive and discharge any and all claims and
demands of whatever kind or character, whether known, unknown, vicarious,
derivative, or direct, that he or they, individually, collectively, or
otherwise, may have or assert against (i) the Company; (ii) any parent,
subsidiary, or affiliate of the Company; (iii) any past or present officer,
director, or employee of the entities just named in (i)-(ii),

 

--------------------------------------------------------------------------------


 

in their individual and official capacities; and (iv) any predecessors,
successors, parent companies, subsidiaries, owners, stockholders, members,
managers, operating units, affiliates, divisions, agents, representatives,
officers, directors, partners, members, employees, fiduciaries, insurers,
attorneys, successors, and assigns of the entities just named in
(i)-(iii) (collectively the “Company Released Parties”).  This release includes
without limitation any claim or demand arising out of or relating in any way to
(i) the Individual’s employment or his separation from employment with the
Company; (ii) any federal, state, or local statutory or common law or
constitutional provision that applies or is asserted to apply, directly or
indirectly, to the formation, continuation, or termination of the Individual’s
employment relationship with the Company, including but not limited to the Texas
Labor Code, Title VII of the Civil Rights Act of 1964 as amended, the United
States and/or Texas Constitutions, the Americans With Disabilities Act, the Age
Discrimination in Employment Act, and the Older Worker Benefit Protection Act;
(iii) any contract or agreement between, concerning, or relating to the parties;
and (iv) any other alleged act, breach, conduct, negligence, gross negligence,
omission, fraud, or alleged illegal activity or violation of law of the Company
or any of the other Company Released Parties.  This release does not waive any
rights or claims between the parties arising after this Agreement is signed,
relating to the breach or enforcement of this Agreement, that certain Settlement
Agreement by and among the Company, Nanes Balkany Partners I LP, the Individual,
John M. McLaughlin, Julien Balkany, Craig M. McKenzie and Peter Hill effective
the date hereof (the “Settlement Agreement”) or arising out of any Company
sponsored employee benefit plans.

 

(b)           By the Company.    In consideration of the Individual’s promises
and undertakings in this Agreement, the Company, on behalf of itself and its
employees, subsidiaries, affiliates, successors, and assigns (collectively, the
“Company Releasing Parties”), hereby releases, acquits, and forever waives and
discharges any and all claims and demands of whatever kind or character, whether
known, unknown, vicarious, derivative, direct, or indirect that it or they,
individually, collectively, or otherwise, may have or assert against the
Individual in his individual, official, and all other capacities and the
Individual’s family members, heirs, successors, and assigns (collectively the
“Individual Released Parties”).  This release includes without limitation any
claim or demand arising out of or relating in any way to (i) the Individual’s
service as a director, officer, employee, fiduciary, agent, or any other
capacity for the Company or its subsidiaries or affiliates; (ii) any contract or
agreement between, concerning, or relating to the Individual and the Company or
in any of its subsidiaries or affiliates; and (iii) any other alleged act,
breach, conduct, negligence, gross negligence, omission, fraud, or alleged
illegal activity or violation of law of the Individual or any of the other
Individual Released Parties.  This release does not waive any rights or claims
between the parties arising after this Agreement is signed or relating to the
breach or enforcement of this Agreement or the Settlement Agreement.

 

--------------------------------------------------------------------------------


 

12.           Continuing Certificate of Incorporation and Bylaw
Indemnification.  To the fullest extent permitted by applicable law, the
Individual shall be entitled to indemnification following the Resignation Date
on the same terms as indemnification is provided by the Company to other
employees, officers, and directors through the Company’s certificate of
incorporation and/or bylaws.  In accordance with Section 2(a) of the Employment
Agreement, such indemnification shall remain effective after the Resignation
Date with respect to the Individual’s actions and inactions before the
Resignation Date.

 

13.           Directors’ and Officers’ Indemnification and Insurance.

 

(a)           Continuing Obligations.  The provisions of the certificate of
incorporation and bylaws of the Company with respect to exculpation,
indemnification, and advancement of expenses as of the Resignation Date shall
not be amended, repealed, or otherwise modified for a period of six years from
Resignation Date in any manner that would materially adversely affect the
Individual’s rights thereunder with respect to his service as a director,
officer, employee, fiduciary, or agent of the Company or any of its affiliates
or subsidiaries in respect of actions or omissions occurring on or before the
Resignation Date (including, without limitation, the matters contemplated by
this Agreement), unless such modification is required by law.

 

(b)           Separate Indemnity Agreement.  The Company shall on the
Resignation Date enter into an Indemnity Agreement with the Individual in the
form attached as Exhibit B.

 

(c)           Maintenance of Current Directors’ and Officers’ Liability
Insurance.  As long as it is a public company, the Company shall, for six years
after the Resignation Date, use commercially reasonable best efforts to maintain
in effect the current directors’ and officers’ liability insurance policies
maintained by the Company (provided that the Company may substitute therefor
policies of at least the same coverage and amounts containing terms and
conditions which are no less advantageous to the Individual so long as
substitution does not result in gaps or lapses in coverage) with respect to
matters occurring on or before the Resignation Date; provided, however, that in
no event shall the Company be required to expend pursuant to this Paragraph
13(c) more than an amount per year equal to 300% of annual premiums paid on the
Resignation Date by the Company for such insurance and, in the event the cost of
such coverage shall exceed that amount, the Company shall purchase as much
coverage as possible for such amount.  In addition, the Company represents that,
as of the Resignation Date, the Individual is insured by the current directors’
and officers’ liability insurance policies maintained by the Company and agrees
that as long as it is a public company it shall use commercially reasonable best
efforts to cause the Individual to continue to be insured under such policies
for six years after the Resignation Date.

 

(d)           Required Assumption of Obligations.  In the event the Company or
any of its respective successors or assigns (i) consolidates with or merges into
any other

 

--------------------------------------------------------------------------------


 

person and shall not be the continuing or surviving corporation or entity of
such consolidation or merger or (ii) transfers all or substantially all of its
properties and assets to any person, then, and in each such case where such
assumption does not occur by operation of law, proper provision shall be made so
that the successors and assigns of the Company, as the case may be, shall assume
the obligations in this Paragraph 13 and under the Indemnity Agreement referred
to in Paragraph 13(b).

 

(e)           Other Indemnification Rights.  The rights of the Individual under
this Paragraph 13 shall supplement, rather than supplant, any other rights the
Individual may have under the certificate of incorporation, charter, or bylaws
of the Company, under Delaware law or otherwise.

 

14.           Consultation.  In consideration of the Company’s promises and
undertakings in this Agreement, the Individual shall, without additional
compensation, upon request of the Company’s Board or its designee, be available
from the Resignation Date through two years following the Resignation Date, for
consultation at reasonable times and without unreasonable interference with his
personal or business activities, in person or by telephone, as necessary, on
such matters relating to the Company within his personal knowledge; provided,
however, that in no event shall the provision of consultation services be
required at a level that would prevent the Individual from experiencing a
“separation from service,” as determined in accordance with Treasury Regulation
Section 1.409A-1(h), on his Resignation Date.  The Company shall promptly
reimburse the Individual for all reasonable costs incurred in providing
consultation in accordance with this paragraph.  The Individual shall provide
the Company with appropriate documentation of such costs.  Any such costs shall
be reimbursed as soon as administratively practicable after receiving
documentation of same, but in any event no later than the last day of the
calendar year following the calendar year in which the cost is incurred. 
Further, the amount of costs eligible for reimbursement during a calendar year
shall not affect the costs eligible for reimbursement in any other calendar
year.

 

15.           Nonadmission of Liability or Wrongdoing.  This Agreement shall not
in any manner constitute an admission of liability or wrongdoing on the part of
Individual or any of the other Individual Released Parties.  The Individual and
the other Individual Released Parties expressly deny any such liability or
wrongdoing.  Except as necessary to enforce this Agreement, neither this
Agreement nor any part of it may be construed, used, or admitted into evidence
in any judicial, administrative, or arbitral proceedings as an admission of any
kind by Individual or any of the other Individual Released Parties.

 

16.           Authority to Execute.  The Company represents and warrants that it
has the authority to execute this Agreement on behalf of all the Company
Releasing Parties.  The Individual represents and warrants that he has the
authority to execute this Agreement on behalf of all the Individual Releasing
Parties.

 

17.           Governing Law; Severability; Interpretation.  Except as otherwise
expressly provided above, this Agreement and the rights and duties of the
parties under it shall be governed

 

--------------------------------------------------------------------------------


 

by the laws of the State of Texas, without regard to any conflicts of laws
principles.  If any provision of this Agreement is held to be unenforceable,
such provision shall be considered separate, distinct, and severable from the
other remaining provisions of this Agreement, and shall not affect the validity
or enforceability of such other remaining provisions; and in all other respects,
this Agreement shall remain in full force and effect.  If any provision of this
Agreement is held to be unenforceable as written but may be made to be
enforceable by limitation, then such provision shall be enforceable to the
maximum extent permitted by applicable law.  The language of all parts of this
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties.

 

18.           Assignment and Assumption.  This Agreement shall be binding upon
and inure to the benefit of the parties and their respective heirs, legal
representatives, successors, and permitted assigns.  If such assumption does not
occur by operation of law, the Company shall require any successor to or assign
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
of all or substantially all of the business and/or assets of the Company, by
agreement in form and substance reasonably satisfactory to the Individual, to
expressly and unconditionally assume and agree to perform this Agreement.

 

19.           Entire Agreement.  This Agreement, the Indemnity Agreement, and
the Employment Agreement (as amended above) contain and represent the entire
agreement of the parties with respect to the Individual’s resignation and
payments and benefits upon or by reason of his resignation, and supersede all
prior agreements and understandings, written and oral, between the parties with
respect to the Individual’s resignation and payments or benefits upon or by
reason of his resignation.

 

20.           Modification.  No provision of this Agreement may be amended,
modified, or waived unless such amendment, modification, or waiver is agreed to
in writing and signed by the Individual and by a duly authorized officer of the
Company.

 

21.           Paragraph Headings.  The paragraph headings in this Agreement are
for convenience of reference only, form no part of this Agreement, and shall not
affect its interpretation.

 

22.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.

 

23.           Time for Consideration; Expiration of Offer.  The Company’s offer
of this Agreement shall expire at 5:00 p.m. on the 21st day after the Individual
received this Agreement for consideration. The Individual may accept this offer
at any time before expiration by signing this Agreement below and returning it
to the Company’s legal counsel.

 

24.           Consultation With an Attorney.  The Individual has been
represented by counsel during his resignation and the negotiation and execution
of this Agreement.  The Individual acknowledges that the Company has advised him
to consult with his attorney before signing this Agreement.  To assist the
Individual in this endeavor, the Company shall

 

--------------------------------------------------------------------------------


 

promptly reimburse him for reasonable, documented attorney’s fees he incurs in
consulting his attorney concerning his resignation and this Agreement; provided,
that, such attorney’s fees are incurred no later than the last day of the second
taxable year following the taxable year in which the Resignation Date occurs,
and provided further, that, such reimbursements are made no later than the third
taxable year following the taxable year in which the Resignation Date occurs.

 

25.           Effective Date; Revocation Right; Effect of Revocation.  This
Agreement shall become effective and enforceable upon the expiration of seven
days after the Individual signs and returns it to the Company’s legal counsel
(the “Effective Date”).  At any time before the Effective Date, the Individual
may revoke his acceptance by notifying the Company’s legal counsel of his
revocation in writing.

 

26.           Representations.  Each party acknowledges that neither the other
party nor any of the other party’s representatives has made any promise or
representation concerning this Agreement that is not expressed in this
Agreement, and that in signing this Agreement, each party is not relying on any
statement or representation by the other party or their representatives that is
not expressed in this Agreement, but is instead relying solely on his or its own
judgment and consultation with his or its attorney.

 

 

[remainder of page intentionally left blank; signatures on following page]

 

--------------------------------------------------------------------------------


 

AGREED on the dates shown below:

 

NIGEL LOVETT

 

TOREADOR RESOURCES CORPORATION

 

 

 

 

 

 

  /s/ Nigel Lovett

 

  /s/ Charles J. Campise

Nigel Lovett

 

Name: Charles J. Campise

 

 

Title: Sr. VP & CFO

 

 

 

                 1/22/09

 

                 1/22/09

Date Signed

 

Date Signed

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SUMMARY OF STOCK OPTIONS AND STOCK AWARDS

 

Name

 

Total
Options
Granted

 

Exercise
Price

 

Prior
Exercises

 

1/21/09
Options
Remaining
That Have
Not Vested

 

Grant
Date

 

Nigel Lovett

 

100,000

 

$

7.88

 

None

 

100,000

 

May 15, 2008

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

 

 

 

 

 

 

 

 

 

 

 

Name

 

Total Res.
Stock

 

Previously
Vested

 

Vested Date

 

1/21/09
Unvested
Res. Stock

 

Grant Date

 

Nigel Lovett

 

750

 

750

 

Jan. 31, 2007

 

0

 

November 8, 2006

 

Nigel Lovett

 

100,000

 

None

 

 

 

100,000

 

May 15, 2008

 

Nigel Lovett

 

20,400

 

None

 

 

 

20,400

 

January 24, 2008

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

 

 

 

 

 

 

 

 

 

 

 

Name

 

Total
Common
Stock

 

Previously
Issued

 

Issuance Date

 

1/21/09
Un-issued
Common
Stock

 

Grant Date

 

Nigel Lovett

 

90,000 (to be granted pursuant to the 2008 Employment Agreement

)

None

 

None

 

90,000

 

Pursuant to 2008 Employment Agreement, as amended

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

 

 

 

 

 

 

 

 

 

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF INDEMNITY AGREEMENT

 

--------------------------------------------------------------------------------


 

INDEMNITY AGREEMENT

 

This Agreement made and entered into as of this 22nd day of January, 2009, by
and between Toreador Resources Corporation, a Delaware corporation (the
“Company”), and Nigel J. Lovett (“Indemnitee”), who is currently serving the
Company in the capacity of a director and/or officer thereof;

 

W I T N E S S E T H:

 

WHEREAS, several stockholders of the Company have separately sought the
resignation and replacement certain existing directors of the Company, including
the Chairman and the Chief Executive Officer;

 

WHEREAS, the Chairman and CEO have agreed to this request in exchange for the
Company’s entering into certain agreements, including separate Indemnity
Agreements in this form, with each;

 

WHEREAS, Section 145 of the General Corporation Law of the State of Delaware and
the Restated Certificate of Incorporation of the Company, which set forth
certain provisions relating to the mandatory and permissive indemnification of,
and advancement of expenses to, officers and directors (among others) of a
Delaware corporation by such corporation, are specifically not exclusive of
other rights to which those indemnified thereunder may be entitled under any
bylaw, agreement, vote of stockholders or disinterested directors or otherwise;
and

 

WHEREAS, after due consideration and investigation of the terms and provisions
of this Agreement and the various other options available to the Company and the
Indemnitee in lieu thereof, the Board of Directors of the Company has determined
that the following Agreement is not only reasonable and prudent but necessary to
promote and ensure the best interests of the Company and its stockholders;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Indemnitee,
intending to be legally bound, do hereby agree as follows:

 

1.      Definitions.    As used in this Agreement:

 


(A)           “ENTERPRISE” SHALL MEAN ANY OTHER CORPORATION, LIMITED LIABILITY
COMPANY, PARTNERSHIP, JOINT VENTURE, TRUST, EMPLOYEE BENEFIT PLAN, ORGANIZATION
OR OTHER ENTERPRISE OF WHICH INDEMNITEE IS OR WAS SERVING AT THE REQUEST OF THE
COMPANY AS A DIRECTOR, OFFICER, TRUSTEE, GENERAL PARTNER, MANAGING MEMBER,
FIDUCIARY, EMPLOYEE OR AGENT.


 


(B)           THE TERM “EXPENSES” INCLUDES, WITHOUT LIMITATION, ALL REASONABLE
ATTORNEYS’ FEES, RETAINERS, COURT COSTS, TRANSCRIPT COSTS, FEES OF EXPERTS,
WITNESS FEES, TRAVEL EXPENSES, DUPLICATING COSTS, PRINTING AND BINDING COSTS,
TELEPHONE CHARGES, POSTAGE, DELIVERY SERVICE FEES AND ALL OTHER DISBURSEMENTS OR
EXPENSES OF THE TYPES CUSTOMARILY INCURRED IN


 


B-1

--------------------------------------------------------------------------------



 


CONNECTION WITH PROSECUTING, DEFENDING, PREPARING TO PROSECUTE OR DEFEND,
INVESTIGATING, OR BEING OR PREPARING TO BE A WITNESS IN, OR OTHERWISE INVOLVED
IN, A PROCEEDING.  SHOULD ANY PAYMENTS BY THE COMPANY UNDER THIS AGREEMENT BE
DETERMINED TO BE SUBJECT TO ANY FEDERAL, STATE OR LOCAL INCOME OR EXCISE TAX,
EXPENSES WILL ALSO INCLUDE SUCH AMOUNTS AS ARE NECESSARY TO PLACE INDEMNITEE IN
THE SAME AFTER-TAX POSITION, AFTER GIVING EFFECT TO ALL APPLICABLE TAXES,
INDEMNITEE WOULD HAVE BEEN IN HAD SUCH TAX NOT HAVE BEEN DETERMINED TO APPLY TO
THOSE PAYMENTS.  EXPENSES ALSO SHALL INCLUDE (I) EXPENSES INCURRED IN CONNECTION
WITH ANY APPEAL RESULTING FROM ANY PROCEEDING, INCLUDING, WITHOUT LIMITATION,
THE PREMIUM, SECURITY FOR, AND OTHER COSTS RELATING TO ANY COST BOND,
SUPERSEDEAS BOND, OR OTHER APPEAL BOND OR ITS EQUIVALENT AND (II) EXPENSES
INCURRED BY INDEMNITEE IN CONNECTION WITH THE INTERPRETATION, ENFORCEMENT OR
DEFENSE OF INDEMNITEE’S RIGHTS UNDER THIS AGREEMENT, BY LITIGATION OR OTHERWISE.


 


(C)           “INDEPENDENT COUNSEL” MEANS A LAW FIRM, OR A MEMBER OF A LAW FIRM,
THAT IS EXPERIENCED IN MATTERS OF CORPORATION LAW AND NEITHER PRESENTLY IS, NOR
IN THE PAST FIVE YEARS HAS BEEN, RETAINED TO REPRESENT:  (I) THE COMPANY OR
INDEMNITEE IN ANY MATTER MATERIAL TO EITHER SUCH PARTY (OTHER THAN WITH RESPECT
TO MATTERS CONCERNING THE INDEMNITEE UNDER THIS AGREEMENT, OR OF OTHER
INDEMNITEES UNDER SIMILAR INDEMNIFICATION AGREEMENTS), OR (II) ANY OTHER PARTY
TO THE PROCEEDING GIVING RISE TO A CLAIM FOR INDEMNIFICATION HEREUNDER. 
NOTWITHSTANDING THE FOREGOING, THE TERM “INDEPENDENT COUNSEL” SHALL NOT INCLUDE
ANY PERSON WHO, UNDER THE APPLICABLE STANDARDS OF PROFESSIONAL CONDUCT THEN
PREVAILING, WOULD HAVE A CONFLICT OF INTEREST IN REPRESENTING EITHER THE COMPANY
OR INDEMNITEE IN AN ACTION TO DETERMINE INDEMNITEE’S RIGHTS UNDER THIS
AGREEMENT.  THE COMPANY AGREES TO PAY THE REASONABLE FEES AND EXPENSES OF THE
INDEPENDENT COUNSEL REFERRED TO ABOVE AND TO FULLY INDEMNIFY SUCH COUNSEL
AGAINST ANY AND ALL EXPENSES, CLAIMS, LIABILITIES AND DAMAGES ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ITS ENGAGEMENT PURSUANT HERETO.


 


(D)           “PROCEEDING” SHALL MEAN ANY THREATENED, PENDING OR COMPLETED
ACTION, SUIT, OR PROCEEDING, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE,
ARBITRATIVE OR INVESTIGATIVE, ANY APPEAL IN SUCH AN ACTION, SUIT, OR PROCEEDING,
AND ANY INQUIRY OR INVESTIGATION THAT COULD LEAD TO SUCH AN ACTION, SUIT OR
PROCEEDING IRRESPECTIVE OF THE INITIATOR THEREOF.  THE FINAL DISPOSITION OF A
PROCEEDING SHALL BE AS DETERMINED BY A SETTLEMENT OR THE JUDGMENT OF A COURT OR
OTHER INVESTIGATIVE OR ADMINISTRATIVE BODY.  THE BOARD OF DIRECTORS SHALL NOT
MAKE A DETERMINATION AS TO THE FINAL DISPOSITION OF A PROCEEDING.


 


(E)           REFERENCES TO “FINES” SHALL INCLUDE ANY (I) EXCISE TAXES ASSESSED
WITH RESPECT TO ANY EMPLOYEE BENEFIT PLAN AND (II) PENALTIES; REFERENCES TO
“SERVING AT THE REQUEST OF THE COMPANY” SHALL INCLUDE ANY SERVICE AS A DIRECTOR,
OFFICER, TRUSTEE, GENERAL PARTNER, MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT
WHICH IMPOSES DUTIES ON, OR INVOLVES SERVICES BY, SUCH DIRECTOR, OFFICER,
TRUSTEE, GENERAL PARTNER, MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT WITH
RESPECT TO AN ENTERPRISE; AND A PERSON WHO ACTS IN GOOD FAITH AND IN A MANNER HE
REASONABLY BELIEVED TO BE IN THE INTEREST OF THE ENTERPRISE SHALL BE DEEMED TO
HAVE ACTED IN A MANNER “NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY” AS
REFERRED TO IN THIS AGREEMENT.


 


B-2

--------------------------------------------------------------------------------



 

2.      Indemnity in Third Party Proceedings.    The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 2 if Indemnitee is
a party to or is threatened to be made a party to or is otherwise involved in
any Proceeding (other than a Proceeding by or in the right of the Company to
procure a judgment in its favor) by reason of the fact that Indemnitee is or was
a director and/or officer of the Company, or is or was serving at the request of
the Company as a director, officer, trustee, general partner, managing member,
fiduciary, employee or agent of an Enterprise, against all Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred by
Indemnitee (or on his behalf) in connection with such Proceeding or any claim,
issue or matter therein, provided it is determined pursuant to Section 7 of this
Agreement or by the court having jurisdiction in the matter, that Indemnitee
acted in good faith and in a manner that he reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
Proceeding, had no reasonable cause to believe his conduct was unlawful.  The
termination of any Proceeding or of any claim, issue or matter therein, by
judgment, order, settlement or conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner that he reasonably believed to be in or not opposed to the
best interests of the Company, or, with respect to any criminal Proceeding, had
no reasonable cause to believe that his conduct was unlawful.  Indemnitee shall
have the right to employ Indemnitee’s own legal counsel in any Proceeding for
which indemnification is available under this Section 2.

 

3.      Indemnity in Proceedings By or In the Right of the Company.    The
Company shall indemnify Indemnitee in accordance with the provisions of this
Section 3 if Indemnitee is a party to or is threatened to be made a party to or
otherwise involved in any Proceeding by or in the right of the Company to
procure a judgment in its favor by reason of the fact that Indemnitee is or was
a director and/or officer of the Company, or is or was serving at the request of
the Company as a director, officer, trustee, general partner, managing member,
fiduciary, employee or agent of an Enterprise, against all Expenses actually and
reasonably incurred by Indemnitee (or on his behalf) in connection with such
Proceeding provided it is determined pursuant to Section 7 of this Agreement or
by the court having jurisdiction in the matter, that Indemnitee acted in good
faith and in a manner that he reasonably believed to be in or not opposed to the
best interests of the Company, except that no indemnification shall be made
under this Section 3 in respect of any claim, issue or matter as to which
Indemnitee shall have been adjudged to be liable to the Company unless and only
to the extent that the Delaware Court of Chancery or the court in which such
Proceeding was brought or is pending, shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, Indemnitee is fairly and reasonably entitled to indemnity for such
Expenses as the Delaware Court of Chancery or such other court shall deem
proper.  Indemnitee shall have the right to employ Indemnitee’s own legal
counsel in any Proceeding for which indemnification is available under this
Section 3.

 

4.      Indemnification for Expenses of a Witness.    Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of the
fact that Indemnitee is or was a director and/or officer of the Company, or is
or was serving at the request of the Company as a director, officer, trustee,
general partner, managing member, fiduciary, employee or agent of an Enterprise,
a witness in any Proceeding to which Indemnitee is not a party, he shall be

 

B-3

--------------------------------------------------------------------------------


 

indemnified against all Expenses actually and reasonably incurred by Indemnitee
(or on his behalf) in connection therewith.

 

5.      Indemnification for Expenses of Successful Party.    Notwithstanding any
other provision of this Agreement to the contrary, to the extent that Indemnitee
has been successful on the merits or otherwise in defense of any Proceeding
referred to in Sections 2 and/or 3 of this Agreement, or in defense of any
claim, issue or matter therein, including dismissal with or without prejudice,
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by Indemnitee (or on his behalf) in connection therewith.  If
Indemnitee is not wholly successful in any Proceeding referred to in Sections 2
and/or 3 of this Agreement, but is successful on the merits or otherwise
(including dismissal with or without prejudice) as to one or more, but less than
all claims, issues or matters therein, including dismissal without prejudice,
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by Indemnitee (or on his behalf) in connection with each successfully
resolved claim, issue or matter.  For purposes of this Section 5, and without
limitation, the termination of any claim, issue or matter in any Proceeding
referred to in Sections 2 and/or 3 of this Agreement by dismissal, with or
without prejudice, shall be deemed to be a successful result as to such claim,
issue or matter.

 

6.      Advances of Expenses.    To the fullest extent permitted by applicable
law, the Expenses incurred by Indemnitee pursuant to Sections 2 and/or 3 of this
Agreement in connection with any Proceeding or any claim, issue or matter
therein shall be paid by the Company currently and in advance of the final
disposition of such Proceeding or any claim, issue or matter therein no later
than 10 days after receipt by the Company of a request for an Expense
advancement with appropriate documentation.  The undersigned Indemnitee hereby
undertakes to repay the advanced Expenses to the Company to the extent that it
is ultimately determined pursuant to Section 7, or, in the event the Indemnitee
elects to pursue other remedies pursuant to Section 9, that the undersigned
Indemnitee is not entitled to be indemnified therefor by the Company.  This
agreement of Indemnitee to repay is unsecured and interest free.

 


7.      PROCEDURE FOR DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION.


 


(A)           TO OBTAIN INDEMNIFICATION UNDER THIS AGREEMENT, INDEMNITEE SHALL
SUBMIT TO THE COMPANY A WRITTEN REQUEST.


 


(B)           UPON WRITTEN REQUEST BY INDEMNITEE FOR INDEMNIFICATION PURSUANT TO
THIS AGREEMENT, A DETERMINATION, IF REQUIRED BY INDEPENDENT COUNSEL IN A WRITTEN
OPINION TO THE BOARD OF DIRECTORS OF THE COMPANY, A COPY OF WHICH SHALL BE
DELIVERED TO INDEMNITEE, SHALL BE OBTAINED BY THE COMPANY AT ITS EXPENSE; AND,
IF IT IS SO DETERMINED THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION, PAYMENT
TO INDEMNITEE SHALL BE MADE WITHIN 10 DAYS AFTER SUCH DETERMINATION.  ANY COSTS
OR EXPENSES (INCLUDING ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED BY INDEMNITEE
IN COOPERATING WITH THE PERSON, PERSONS OR ENTITY MAKING THE DETERMINATION
DISCUSSED IN THIS SECTION 7(B) WITH RESPECT TO INDEMNITEE’S ENTITLEMENT TO
INDEMNIFICATION, SHALL BE BORNE BY THE COMPANY (IRRESPECTIVE OF THE
DETERMINATION AS TO INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION) AND THE COMPANY
HEREBY INDEMNIFIES AND AGREES TO HOLD INDEMNITEE HARMLESS THEREFROM.


 


B-4

--------------------------------------------------------------------------------



 


(C)           THE INDEPENDENT COUNSEL SHALL BE SELECTED BY INDEMNITEE AND
INDEMNITEE SHALL GIVE WRITTEN NOTICE TO THE COMPANY ADVISING IT OF THE IDENTITY
OF THE INDEPENDENT COUNSEL SO SELECTED.  THE COMPANY MAY, WITHIN 10 DAYS AFTER
SUCH WRITTEN NOTICE OF SELECTION SHALL HAVE BEEN GIVEN, DELIVER TO THE
INDEMNITEE A WRITTEN OBJECTION TO SUCH SELECTION; PROVIDED, HOWEVER, THAT SUCH
OBJECTION MAY BE ASSERTED ONLY ON THE GROUND THAT THE INDEPENDENT COUNSEL SO
SELECTED DOES NOT MEET THE REQUIREMENTS OF “INDEPENDENT COUNSEL” AS DEFINED IN
THIS AGREEMENT, AND THE OBJECTION SHALL SET FORTH WITH PARTICULARITY THE FACTUAL
BASIS OF SUCH ASSERTION.  ABSENT A PROPER AND TIMELY OBJECTION, THE PERSON SO
SELECTED SHALL ACT AS INDEPENDENT COUNSEL.  IF SUCH WRITTEN OBJECTION IS SO MADE
AND SUBSTANTIATED, THE INDEPENDENT COUNSEL SO SELECTED MAY NOT SERVE AS
INDEPENDENT COUNSEL UNLESS AND UNTIL SUCH OBJECTION IS WITHDRAWN OR A COURT HAS
DETERMINED THAT SUCH OBJECTION IS WITHOUT MERIT.  IF, WITHIN 20 DAYS AFTER
SUBMISSION BY INDEMNITEE OF A WRITTEN REQUEST FOR INDEMNIFICATION PURSUANT TO
SECTION 7(B) HEREOF, NO INDEPENDENT COUNSEL SHALL HAVE BEEN SELECTED AND NOT
OBJECTED TO, EITHER THE COMPANY OR INDEMNITEE MAY PETITION THE DELAWARE COURT OF
CHANCERY OR OTHER COURT OF COMPETENT JURISDICTION FOR RESOLUTION OF ANY
OBJECTION WHICH SHALL HAVE BEEN MADE BY THE COMPANY OR INDEMNITEE TO THE OTHER’S
SELECTION OF INDEPENDENT COUNSEL AND/OR FOR THE APPOINTMENT AS INDEPENDENT
COUNSEL OF A PERSON SELECTED BY THE COURT OR BY SUCH OTHER PERSON AS THE COURT
SHALL DESIGNATE, AND THE PERSON WITH RESPECT TO WHOM ALL OBJECTIONS ARE SO
RESOLVED OR THE PERSON SO APPOINTED SHALL ACT AS INDEPENDENT COUNSEL UNDER
SECTION 7(A) HEREOF.


 


(D)           INDEMNITEE WILL BE DEEMED A PARTY TO A PROCEEDING FOR ALL PURPOSES
HEREOF IF INDEMNITEE IS NAMED AS A DEFENDANT OR RESPONDENT IN A COMPLAINT OR
PETITION FOR RELIEF IN THAT PROCEEDING, REGARDLESS OF WHETHER INDEMNITEE IS EVER
SERVED WITH PROCESS OR MAKES AN APPEARANCE IN THAT PROCEEDING.


 


8.      PRESUMPTIONS AND EFFECT OF CERTAIN PROVISIONS.


 


(A)           IN MAKING A DETERMINATION WITH RESPECT TO ENTITLEMENT TO
INDEMNIFICATION HEREUNDER, THE PERSON OR PERSONS OR ENTITY MAKING SUCH
DETERMINATION SHALL PRESUME THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION UNDER
THIS AGREEMENT IF INDEMNITEE HAS SUBMITTED A REQUEST FOR INDEMNIFICATION IN
ACCORDANCE WITH SECTION 7(A) OF THIS AGREEMENT, AND THE COMPANY SHALL HAVE THE
BURDEN OF PROOF IN OVERCOMING SUCH PRESUMPTION BY CLEAR AND CONVINCING
EVIDENCE.  NEITHER THE FAILURE OF THE INDEPENDENT COUNSEL TO HAVE MADE A
DETERMINATION PRIOR TO THE COMMENCEMENT OF SUCH ACTION PURSUANT TO THIS
AGREEMENT THAT INDEMNIFICATION IS PROPER IN THE CIRCUMSTANCES BECAUSE INDEMNITEE
HAS MET THE APPLICABLE STANDARD OF CONDUCT, NOR AN ACTUAL DETERMINATION BY THE
INDEPENDENT COUNSEL THAT INDEMNITEE HAS NOT MET SUCH APPLICABLE STANDARD OF
CONDUCT, SHALL BE A DEFENSE TO THE ACTION OR CREATE A PRESUMPTION THAT
INDEMNITEE HAS NOT MET THE APPLICABLE STANDARD OF CONDUCT.


 


(B)           IF THE INDEPENDENT COUNSEL SHALL NOT HAVE MADE A DETERMINATION
WITHIN 30 DAYS AFTER RECEIPT BY THE COMPANY OF NOTICE THEREFOR, THE REQUISITE
DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION SHALL BE DEEMED TO HAVE BEEN
MADE AND INDEMNITEE SHALL BE ENTITLED TO SUCH INDEMNIFICATION.

 

B-5

--------------------------------------------------------------------------------


 


(C)           FOR PURPOSES OF ANY DETERMINATION OF WHETHER INDEMNITEE ACTED IN
GOOD FAITH AND IN A MANNER REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE
BEST INTERESTS OF THE COMPANY, AND, WITH RESPECT TO ANY CRIMINAL PROCEEDING,
INDEMNITEE HAD NO REASONABLE CAUSE TO BELIEVE HIS CONDUCT WAS UNLAWFUL
(COLLECTIVELY, “GOOD FAITH”), INDEMNITEE SHALL BE DEEMED TO HAVE ACTED IN GOOD
FAITH IF INDEMNITEE’S ACTION IS BASED ON THE RECORDS OR BOOKS OF ACCOUNT OF THE
COMPANY AND ANY OTHER ENTERPRISE OF WHICH INDEMNITEE IS OR WAS SERVING AT THE
REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER, TRUSTEE, GENERAL PARTNER,
MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT OR INFORMATION, OPINIONS, REPORTS
OR STATEMENTS, INCLUDING FINANCIAL STATEMENTS AND OTHER FINANCIAL INFORMATION,
CONCERNING THE COMPANY AND ANY OTHER ENTERPRISE OF WHICH INDEMNITEE IS OR WAS
SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER, TRUSTEE, GENERAL
PARTNER, MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT OR ANY OTHER PERSON WHICH
WERE PREPARED OR SUPPLIED TO INDEMNITEE BY: (I) ONE OR MORE OFFICERS OR
EMPLOYEES OF THE COMPANY AND ANY ENTERPRISE OF WHICH INDEMNITEE IS OR WAS
SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER, TRUSTEE, GENERAL
PARTNER, MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT; (II) APPRAISERS,
ENGINEERS, INVESTMENT BANKERS, LEGAL COUNSEL OR OTHER PERSONS AS TO MATTERS
INDEMNITEE REASONABLY BELIEVED WERE WITHIN THE PROFESSIONAL OR EXPERT COMPETENCE
OF THOSE PERSONS; AND (III) ANY COMMITTEE OF THE BOARD OF DIRECTORS OR
EQUIVALENT MANAGING BODY OF THE COMPANY AND ANY OTHER ENTERPRISE OF WHICH
INDEMNITEE IS OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR,
OFFICER, TRUSTEE, GENERAL PARTNER, MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT
OF WHICH INDEMNITEE IS OR WAS, AT THE RELEVANT TIME, NOT A MEMBER.  THE
PROVISIONS OF THIS SECTION 8(C) SHALL NOT BE DEEMED TO BE EXCLUSIVE OR TO LIMIT
IN ANY WAY THE OTHER CIRCUMSTANCES IN WHICH THE INDEMNITEE MAY BE DEEMED TO HAVE
MET THE APPLICABLE STANDARD OF CONDUCT SET FORTH IN THIS AGREEMENT.


 


(D)           THE KNOWLEDGE AND/OR ACTIONS, OR FAILURE TO ACT, OF ANY DIRECTOR,
OFFICER, AGENT OR EMPLOYEE OF THE COMPANY AND ANY OTHER ENTERPRISE OF WHICH
INDEMNITEE IS OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR,
OFFICER, TRUSTEE, GENERAL PARTNER, MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT
SHALL NOT BE IMPUTED TO INDEMNITEE FOR PURPOSES OF DETERMINING THE RIGHT TO
INDEMNIFICATION UNDER THIS AGREEMENT.


 


9.      REMEDIES OF INDEMNITEE.


 


(A)           IN THE EVENT THAT (I) A DETERMINATION IS MADE PURSUANT TO
SECTION 7(B) OF THIS AGREEMENT THAT INDEMNITEE IS NOT ENTITLED TO
INDEMNIFICATION UNDER THIS AGREEMENT, (II) ADVANCEMENT OF EXPENSES IS NOT TIMELY
MADE PURSUANT TO SECTION 6 OF THIS AGREEMENT, (III) NO DETERMINATION OF
ENTITLEMENT TO INDEMNIFICATION SHALL HAVE BEEN MADE PURSUANT TO SECTION 7(B) OF
THIS AGREEMENT WITHIN THE TIME PERIOD PROVIDED IN SECTION 8(B) AFTER RECEIPT BY
THE COMPANY OF THE REQUEST FOR INDEMNIFICATION, (IV) PAYMENT OF INDEMNIFICATION
IS NOT MADE PURSUANT TO SECTION 4, SECTION 5, THE LAST SENTENCE OF SECTION 7(B),
OR THE LAST SENTENCE OF SECTION 1(B) OF THIS AGREEMENT WITHIN 10 DAYS AFTER
RECEIPT BY THE COMPANY OF A WRITTEN REQUEST THEREFOR, OR (V) PAYMENT OF
INDEMNIFICATION PURSUANT TO SECTION 2 OR SECTION 3 OF THIS AGREEMENT IS NOT MADE
WITHIN 10 DAYS AFTER A DETERMINATION HAS BEEN MADE THAT INDEMNITEE IS ENTITLED
TO INDEMNIFICATION, INDEMNITEE SHALL BE ENTITLED TO AN ADJUDICATION BY THE
DELAWARE COURT OF CHANCERY OF HIS ENTITLEMENT TO SUCH INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES AND APPEALS THEREFROM, CONCLUDING IN A FINAL

 

B-6

--------------------------------------------------------------------------------


 


AND UNAPPEALABLE JUDGMENT BY THE DELAWARE SUPREME COURT.  THE BOARD OF DIRECTORS
SHALL NOT MAKE A DETERMINATION AS TO THE FINAL DISPOSITION OF SUCH
ADJUDICATION.  THE COMPANY SHALL NOT OPPOSE INDEMNITEE’S RIGHT TO SEEK ANY SUCH
ADJUDICATION.


 


(B)           IN THE EVENT THAT A DETERMINATION SHALL HAVE BEEN MADE PURSUANT TO
SECTION 7(B) OF THIS AGREEMENT THAT INDEMNITEE IS NOT ENTITLED TO
INDEMNIFICATION, ANY JUDICIAL PROCEEDING COMMENCED PURSUANT TO THIS SECTION 9
SHALL BE CONDUCTED IN ALL RESPECTS AS A DE NOVO TRIAL ON THE MERITS AND
INDEMNITEE SHALL NOT BE PREJUDICED BY REASON OF THAT ADVERSE DETERMINATION.


 


(C)           IF A DETERMINATION SHALL HAVE BEEN MADE PURSUANT TO
SECTION 7(B) OF THIS AGREEMENT THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION,
THE COMPANY SHALL BE BOUND BY SUCH DETERMINATION IN ANY JUDICIAL PROCEEDING
COMMENCED PURSUANT TO THIS SECTION 9, ABSENT (I) A MISSTATEMENT BY INDEMNITEE OF
A MATERIAL FACT, OR AN OMISSION OF A MATERIAL FACT NECESSARY TO MAKE
INDEMNITEE’S STATEMENT NOT MATERIALLY MISLEADING, IN CONNECTION WITH THE REQUEST
FOR INDEMNIFICATION, OR (II) A PROHIBITION OF SUCH INDEMNIFICATION UNDER
APPLICABLE LAW.


 


(D)           IN THE EVENT THAT INDEMNITEE, PURSUANT TO THIS SECTION 9, SEEKS A
JUDICIAL ADJUDICATION OF HIS RIGHTS UNDER, OR TO RECOVER DAMAGES FOR BREACH OF,
THIS AGREEMENT, INDEMNITEE SHALL BE ENTITLED TO RECOVER FROM THE COMPANY, AND
SHALL BE INDEMNIFIED BY THE COMPANY AGAINST, ANY AND ALL EXPENSES (OF THE TYPES
DESCRIBED IN THE DEFINITION OF EXPENSES IN SECTION 1(B) OF THIS AGREEMENT)
ACTUALLY AND REASONABLY INCURRED BY HIM IN SUCH JUDICIAL ADJUDICATION REGARDLESS
OF WHETHER INDEMNITEE ULTIMATELY IS DETERMINED TO BE ENTITLED TO SUCH
INDEMNIFICATION.


 


(E)           THE COMPANY SHALL BE PRECLUDED FROM ASSERTING IN ANY JUDICIAL
PROCEEDING COMMENCED PURSUANT TO THIS SECTION 9 THAT THE PROCEDURES AND
PRESUMPTIONS OF THIS AGREEMENT ARE NOT VALID, BINDING AND ENFORCEABLE AND SHALL
STIPULATE IN ANY SUCH COURT THAT THE COMPANY IS BOUND BY ALL THE PROVISIONS OF
THIS AGREEMENT.


 

10.    Indemnification and Advancement of Expenses Under this Agreement Not
Exclusive; Survival of Rights.    The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may be entitled under the
Certificate of Incorporation or Bylaws of the Company, any other agreement, any
vote of stockholders or disinterested directors, the General Corporation Law of
the State of Delaware, or otherwise.  No amendment, alteration or repeal of this
Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee prior to such amendment, alteration or repeal.  To the extent
that a change in the General Corporation Law of the State of Delaware, whether
by statute or judicial decision, permits greater indemnification or advancement
of Expenses than would be afforded currently under the Certificate of
Incorporation of the Company and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change.  No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise.  The assertion or

 

B-7

--------------------------------------------------------------------------------


 

employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

 

11.    Partial Indemnification.   If Indemnitee is entitled under any provision
of this Agreement to indemnification or to receive advancement by the Company
for a portion of the Expenses, judgments, fines, penalties or amounts paid in
settlement actually and reasonably incurred by Indemnitee (or on his behalf) in
connection with such Proceeding, or any claim, issue or matter therein, but not,
however, for the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled.

 

12.    Rights Continued.    The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall continue as to
Indemnitee even though Indemnitee may have ceased to be a director or officer of
the Company and shall inure to the benefit of Indemnitee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

 

13.    No Construction as an Employment Agreement or Any Other Commitment. 
  Nothing contained in this Agreement shall be construed as giving Indemnitee
any right to be retained in the employ or as an officer of the Company or any of
its subsidiaries, if Indemnitee currently serves as an officer of the Company,
or to be renominated or reelected as a director of the Company, if Indemnitee
currently serves as a director of the Company.

 

14.    Liability Insurance.    To the extent the Company maintains an insurance
policy or policies providing liability insurance for directors, officers,
trustees, general partners, managing members, fiduciaries, employees or agents
of the Company or any other Enterprise which such person serves at the request
of the Company, Indemnitee shall be covered by such policy or policies in
accordance with its or their terms, to the maximum extent of the coverage
available for any director, officer, trustee, general partner, managing member,
fiduciary, employee or agent under such policy or policies.

 

15.    No Duplication of Payments.    The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable under this
Agreement if, and to the extent that, Indemnitee has otherwise actually received
such payment under any contract, agreement or insurance policy, the Certificate
of Incorporation or Bylaws of the Company, or otherwise.

 

16.    Subrogation.    In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all the rights of recovery
of Indemnitee, who shall execute all papers required and shall do everything
that may be necessary to secure such rights, including without limitation the
execution of such documents as may be necessary to enable the Company
effectively to bring suit to enforce such rights.

 

17.    Exceptions.    Notwithstanding any other provision in this Agreement, the
Company shall not be obligated pursuant to the terms of this Agreement, to
(i) indemnify or advance Expenses to Indemnitee with respect to any claim, issue
or matter therein, brought or made by Indemnitee by way of cross-claim, counter
claim or the like, or (ii) indemnify Indemnitee with

 

B-8

--------------------------------------------------------------------------------


 

respect to any Proceeding in which final judgment is rendered against Indemnitee
for an accounting of profits made from the purchase and sale or the sale and
purchase by Indemnitee of securities of the Company pursuant to the provisions
of Section 16(b) of the Act.

 

18.    Notices.    Any notice or other communication required or permitted to be
given or made to the Company or Indemnitee pursuant to this Agreement shall be
given if made in writing and deposited in the United States mail, with postage
thereon prepaid, addressed to the person to whom such notice or communication is
directed at the address of such person on the records of the Company, and such
notice or communication shall be deemed given or made at the time when the same
shall be so deposited in the United States mail.  Any such notice or
communication to the Company shall be addressed to the Secretary of the Company.

 

19.    Contractual Rights.    The right to be indemnified or to receive
advancement of Expenses under this Agreement (i) is a contract right based upon
good and valuable consideration, pursuant to which Indemnitee may sue, (ii) is
and is intended to be retroactive and shall be available as to events occurring
prior to the date of this Agreement and (iii) shall continue after any
rescission or restrictive modification of this Agreement as to events occurring
prior thereto.

 

20.    Severability.    If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby;  to the fullest extent possible, the
provisions of this Agreement shall be construed so as to give effect to the
intent manifested by the provisions held invalid, illegal or unenforceable; and
those provision or provisions held to be invalid, illegal or unenforceable for
any reason whatsoever shall be deemed reformed to the extent necessary to
conform to applicable law and to give the maximum effect to the intent of the
parties hereto.

 

21.    Successors; Binding Agreement.    The Company shall require and cause any
successor (whether direct or indirect) by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company,
by written agreement in form and substance reasonably satisfactory to
Indemnitee, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.  As used in this Agreement, “Company” shall
mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid that executes and delivers the agreement provided for
in this Section 21 or that otherwise becomes bound by the terms and provisions
of this Agreement by operation of law.  This Agreement shall be binding upon the
Company and its successors and assigns (including, without limitation, any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business or assets of the Company) and will
inure to the benefit of Indemnitee (and Indemnitee’s spouse, if Indemnitee
resides in Texas or another community property state), heirs, executors and
administrators.

 

B-9

--------------------------------------------------------------------------------


 


22.    COUNTERPARTS, MODIFICATION, HEADINGS, GENDER.


 


(A)           THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH OF WHICH
SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT, AND EITHER PARTY HERETO MAY
EXECUTE THIS AGREEMENT BY SIGNING ANY SUCH COUNTERPART.


 


(B)           NO PROVISIONS OF THIS AGREEMENT MAY BE MODIFIED, WAIVED OR
DISCHARGED UNLESS SUCH WAIVER, MODIFICATION OR DISCHARGE IS AGREED TO IN WRITING
AND SIGNED BY INDEMNITEE AND AN APPROPRIATE OFFICER OF THE COMPANY.  NO WAIVER
BY ANY PARTY AT ANY TIME OF ANY BREACH BY ANY OTHER PARTY OF, OR COMPLIANCE
WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT TO BE PERFORMED BY ANY OTHER
PARTY SHALL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR CONDITIONS
AT THE SAME TIME OR AT ANY PRIOR OR SUBSEQUENT TIME.


 


(C)           SECTION HEADINGS ARE NOT TO BE CONSIDERED PART OF THIS AGREEMENT,
ARE SOLELY FOR CONVENIENCE OF REFERENCE, AND SHALL NOT AFFECT THE MEANING OR
INTERPRETATION OF THIS AGREEMENT OR ANY PROVISION SET FORTH HEREIN.


 


(D)           PRONOUNS IN MASCULINE, FEMININE AND NEUTER GENDERS SHALL BE
CONSTRUED TO INCLUDE ANY OTHER GENDER, AND WORDS IN THE SINGULAR FORM SHALL BE
CONSTRUED TO INCLUDE THE PLURAL AND VICE VERSA, UNLESS THE CONTEXT OTHERWISE
REQUIRES.


 

23.    Exclusive Jurisdiction; Governing Law.    The Company and Indemnitee
agree that all disputes in any way relating to or arising under this Agreement,
including, without limitation, any action for advancement of Expenses or
indemnification, shall be litigated, if at all, exclusively in the Delaware
Court of Chancery, and if necessary, the corresponding appellate courts.  This
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware applicable to contracts made and to be performed
in such state without giving effect to the principles of conflicts of laws.  The
Company and Indemnitee (i) expressly submit themselves to the personal
jurisdiction of the Delaware Court of Chancery for purposes of any action or
proceeding arising out of or in connection with this Agreement, (ii)  waive any
objection to the laying of venue of any such action or proceeding in the
Delaware Court of Chancery, and (iii) waive, and agree not to plead or to make,
any claim that any such action or proceeding brought in the Delaware Court of
Chancery has been brought in an improper or otherwise inconvenient forum.

 

24.    Duration of Agreement.    This Agreement shall continue until and
terminate upon the later of: (a) 10 years after the date that Indemnitee shall
have ceased to serve as a director and/or officer of the Company or director,
officer, trustee, general partner, managing member, fiduciary, employee or agent
of any other Enterprise which Indemnitee served at the request of the Company;
or (b) one year after the final, nonappealable termination of any Proceeding
then pending in respect of which Indemnitee is granted rights of indemnification
or advancement of Expenses hereunder and of any proceeding commenced by
Indemnitee pursuant to Section 9 of this Agreement relating thereto.

 

25.    Contribution.  If it is established, under Section 7 or otherwise, that
Indemnitee has the right to be indemnified under this Agreement in respect of
any claim, but that right is unenforceable by reason of applicable law or public
policy, then, to the fullest extent applicable

 

B-10

--------------------------------------------------------------------------------


 

law permits, the Company, in lieu of indemnifying or causing the indemnification
of Indemnitee under this Agreement, will contribute to the amount Indemnitee has
incurred, whether for judgments, fines, penalties, excise taxes, amounts paid or
to be paid in settlement or for Expenses reasonably incurred, in connection with
that Proceeding, in such proportion as is deemed fair and reasonable in light of
all the circumstances of that Proceeding in order to reflect:

 


(A)           THE RELATIVE BENEFITS INDEMNITEE AND THE COMPANY HAVE RECEIVED AS
A RESULT OF THE EVENT(S) OR TRANSACTIONS(S) GIVING RISE TO THAT PROCEEDING; OR


 


(B)           THE RELATIVE FAULT OF INDEMNITEE AND OF THE COMPANY AND ITS OTHER
FUNCTIONARIES IN CONNECTION WITH THOSE EVENT(S) OR TRANSACTION(S).


 


 

[remainder of page intentionally left blank; signatures on following page]

 

B-11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Indemnitee have executed this Agreement as
of the date and year first above written.

 

 

 

TOREADOR RESOURCES CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

 

 

 

 

 

B-12

--------------------------------------------------------------------------------